209 Ga. 529 (1953)
74 S.E.2d 549
PETERSON
v.
PETERSON.
18064.
Supreme Court of Georgia.
Submitted January 13, 1953.
Decided February 9, 1953.
G. H. Mingledorff, for plaintiff in error.
Marshall Ewing, Gibson & Maddox and Arthur C. Farrar, contra.
HEAD, Justice.
The present bill of exceptions contains the following acknowledgment of service: "The notice provided for in the acts of the General Assembly of Georgia, Laws of 1946, pages 725, 735 . . . [Code, Ann. Supp., §§ 6-908.1, 6-909], is hereby waived and all other and further notice thereof is hereby waived, and the bill of exceptions in said case is hereby approved as correct and complete as to the averments of facts therein." Held:
*530 There being no acknowledgment of service, as required by Code § 6-911, or waiver, of the bill of exceptions after certification by the trial judge, this court has no jurisdiction, and the writ of error must be dismissed. McGreggor v. W. L. Florence Construction Co., 208 Ga. 176 (65 S.E. 2d, 809); Parker v. Parker, 208 Ga. 190 (65 S.E. 2d, 794); Newton v. Bailey, 208 Ga. 415 (67 S.E. 2d, 239); Branham v. Branham 209 Ga. 373 (72 S.E. 2d, 713); Boyd v. Boyd, 209 Ga. 455 (74 S.E. 2d, 6).
Writ of error dismissed. All the Justices concur, except Atkinson, P. J., and Wyatt, J., not participating.